Citation Nr: 1627202	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Becker's muscular dystrophy.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A notice of disagreement was received in May 2012, a statement of the case was issued in June 2012, and a substantive appeal was received in June 2012.  

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board.  In a February 2014 telephone conversation with a VA employee, he withdrew this hearing request and requested that his case be sent to the Board for decision.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

In September 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Becker's muscular dystrophy was not demonstrated in service, and the only competent evidence on the question of a medical nexus between any current Becker's muscular dystrophy and service weighs against the claim.

2.  The Veteran does not have service-connected disabilities that result in (a) loss or permanent loss of use of one or both feet; (b) loss or permanent loss of use of one or both hands; (c) permanent impairment of vision of both eyes; (d) severe burn injury precluding effective operation of an automobile; or, (e) ankylosis of one or both knees or one or both hips.  

CONCLUSIONS OF LAW

1.  Becker's muscular dystrophy was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110,  1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in March 2012 and April 2012 in which the RO advised the appellant of the evidence needed to substantiate his claims for service connection and for automobile and adaptive equipment or adaptive equipment only.  These letters were sent prior to the initial adjudication of the Veteran's claims in April 2012.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.

The RO arranged for the Veteran to undergo a VA examination in July 2012 and obtained an etiology opinion with rationale in January 2016.  The Board finds that the January 2016 opinion is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file, and the examiner provided an etiology opinion that is supported through citation to the facts of the Veteran's case and pertinent medical principles.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for Becker's muscular dystrophy.  He contends that he experienced symptoms in service, such as weakness in his legs, that were later determined to be due to Becker's muscular dystrophy.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for chronic disabilities may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  While progressive muscular atrophy is listed as a chronic disability, the Veteran's Becker's muscular dystrophy is not.  Therefore, service connection based on the presence of a chronic disability is not warranted in this case.

Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel  draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).

However, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c) .  See also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86   (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516   (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

In the case at hand, Becker's muscular dystrophy has been identified as a congenital disease rather than as a congenital defect.  It was not noted on the Veteran's March 1960 entrance examination.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was clearly and unmistakably not aggravated by service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993). 

In January 2016, the Veteran's claims file was reviewed by a VA examiner in order to obtain an opinion on whether the Veteran's muscular dystrophy clearly and unmistakably existed prior to the Veteran's active service and was clearly and unmistakably not aggravated by such service.  Following thorough review of the claims file, the VA examiner opined that the Veteran's Becker's muscular dystrophy, as a genetic disease, did pre-exist the Veteran's service.  He determined, however, that it is clear and unmistakable from the medical evidence of record that the Veteran's Becker's muscular dystrophy did not manifest as a disease during his service or within one year of separation.  

The examiner supports his opinion with a highly-detailed, thorough discussion of the Veteran's pertinent history and of the pertinent medical literature on the subject of Becker's muscular dystrophy.  In brief, as described by the VA examiner, clinical notes from the Veteran's neurologist reflect that the Veteran has been known since age 13 to have progressive weakness and hypertrophy of the calves.  Pelvic muscular weakness began at about the age of 12, in 1954, during the polio epidemic when he noticed weakness and falling episodes and could not lift or carry or run as fast as other individuals.  The examiner noted that this is the same history that was reported by the Veteran in connection with his claim, and that there are no medical records in evidence that document this period of weakness.  The examiner also noted that there is no diagnosis to go with this claimed period of weakness.  

At the Veteran's enlistment physical examination at age 19, he was noted to be normal, with no weakness, atrophy, or (pseudo)hypertrophy of the muscles.  The Veteran was seen several times during service, including in June 1960 when he was seen for back pain and pain shooting into the left leg.  He had extensive examination of his legs and strength along with neurologic function, and then was treated successfully with physical therapy and had a full recovery.  The examiner noted that the Veteran remained well enough to climb towers to lay cables, as noted in 1961 when he suffered a puncture wound to the left thigh from a falling screwdriver.  He was able to pull the screwdriver out of his thigh and climb down the tower on his own.  His legs were examination and his left leg injury was operated on, from which he recovered fully and went back to duty.  The Veteran was noted to be physically normal on his separation examination, and he was noted to have had a left thigh laceration and history of leg cramps.  He noted in his report of history that he had no known ailments and that the leg cramps were due to running or other strenuous activity.  It as noted that the Veteran denied all other significant medical or surgical history.  

The examiner found that, whether or not the Veteran had weakness in 1954, it was clear that by his 1960 service entrance examination, he had completely recovered from the claimed 1954 acute weakness.  The examiner opined that this recovery precludes Becker's muscular dystrophy as the etiology of the claimed acute weakness in 1954.  The examiner noted that Becker's muscular dystrophy is a progressive disease; from first manifestation of the disease there is no subsequent recovery period, much less a period of full recovery spanning at least five years in length.  (By this five-year recovery period, the examiner noted that he was referencing the period from 1960 to 1965 during which the Veteran was in service.)  

The examiner found that it is clear and unmistakable (not debatable) that the Veteran did not have any initial manifestation of his Becker's muscular dystrophy in 1954 or at any other time prior to, during, or for at least a year after his period of active duty.  He cited multiple pieces of relevant literature, including "UpToDate Clinical features and diagnosis of Duchenne and Becker muscular dystrophy; and its associated literature, literature review current through Dec 2015."  

The examiner noted that the Veteran contends that Becker's muscular dystrophy was unknown to medicine in the early 1960s and thus could not have been diagnosed at that time.  The examiner stated, however, that whether or not Becker's muscular dystrophy was known at that time or at any other time is not material to the validity of the entrance examination.  Even if Becker's muscular dystrophy had been unknown in 1960, the clinical manifestations of Becker's muscular dystrophy (weakness) would have been found at examination.  He noted that, "[c]ertainly,  no one expects any healthcare provider to be able to perform a physical exam and then state what the genetic lesion is."  He noted that the clinical manifestations of what a healthcare provider sees and that the healthcare provider would then order genetic testing to confirm the clinical diagnosis.  Because genetic testing was not available in 1960, final confirmation of a genetic defect could not be obtained.  However, the examiner noted, Becker's muscular dystrophy was first described in 1955 and its closely related condition of Duchenne's muscular dystrophy was first described in the 1880s.  He noted that both were identified as X chromosome-linked genetic diseases based on the clinical manifestations of the disease.  

Therefore, the examiner determined that, in the absence of weakness at enlistment, the Veteran's Becker's muscular dystrophy genetic disease clearly and unmistakably did not clinically exist/manifest prior to his service.  In addition, in the absence of weakness during active duty and at separation therefrom, it is clear and unmistakable that the Veteran's Becker's muscular dystrophy genetic disease did not clinically exist/manifest during his service or for at least a year thereafter.  Therefore, the Veteran's Becker's muscular dystrophy could not have been aggravated beyond its natural progression by his military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only competent medical opinion on the question at hand appears in the January 2016 VA opinion report.  The author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file, and he provided a detailed discussion of the pertinent medical and lay evidence of record.  His etiology opinion incorporates information gained from the claims file and the examiner's own expertise and is supported with information gleaned from UpToDate.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

The only contrary opinion comes from the Veteran himself.  The Board acknowledges that the Veteran himself believes that his current Becker's muscular dystrophy manifested during and is etiologically related to his service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe experiencing muscle weakness prior to and during service.  He does not, however, possess the necessary medical expertise to attribute any pre-service or in-service symptomatology to Becker's muscular dystrophy or to link any post-service manifestations of Becker's muscular dystrophy to his military service.  Therefore, the Veteran's lay testimony cannot serve as a basis for granting service connection for Becker's muscular dystrophy.  

In short, the Board finds that the presumption of soundness has been rebutted, as it is clear and unmistakable that the Veteran's Becker's muscular dystrophy had not manifested prior to service and it is clear and unmistakable that the Veteran's Becker's muscular dystrophy was not aggravated by service.  Absent in-service manifestation of this disability, the Veteran has not alleged that his Becker's muscular dystrophy is otherwise related to service, and the competent and probative evidence of record does not suggest a link between this disability and service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for Becker's muscular dystrophy must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Automobile and Adaptive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808. See also 38 U.S.C.A. §§ 3901, 3902.

The Board notes that the Veteran's only service-connected disability is tinnitus, which is rated 10 percent disabling.  None of the above situations as listed under 38 C.F.R. § 3.808 is demonstrated by the record, and none is alleged by the Veteran to exist.  Rather, the Veteran has pursued this benefit based on the impairment caused by his Becker's muscular dystrophy.  As noted above, the claim of entitlement to service connection for Becker's muscular dystrophy has been denied.  Therefore, the Veteran cannot, as a matter of law, constitute an 'eligible veteran' for purposes of entitlement to financial assistance in the purchase of an automobile or other conveyance.  See 38 U.S.C.A. §§ 3901(1), 3902(a) and (b)(1).  In the absence of service connection for Becker's muscular dystrophy, entitlement to automobile and adaptive equipment or adaptive equipment only based on impairment related to Becker's muscular dystrophy is precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for Becker's muscular dystrophy is denied.

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


